DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 11 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Peng et al (Aligned Single-Crystalline Si Nanowire Arrays for Photovoltaic Applications, small 2005, 1, No. 11, 1062 – 1067) as further evidenced by ECE Illinois Dopant Diffusion Calculator NPL (<https://fabweb.ece.illinois.edu/utilities/difcad/default.aspx>).

Regarding claim 11 Peng discloses a photovoltaic device comprising: 
a crystalline semiconductor substrate with orientation <100> (page 1063 and Fig. 1d see: (100)-oriented crystalline silicon substrate) comprising: 
a bottom p-doped region (Peng, pg. 1064-1065, Fig. 3 see: p-type Si wafer); 
a top n-doped region adjacent to and in direct physical contact with the bottom p-doped region (Peng, pg. 1064-1065 Fig. 3c see: n-type phosphorus diffusion layer in Si wafer), wherein the bottom p-doped region and the top n-doped region form a p-n junction within a bulk of the crystalline semiconductor substrate, and the top n- doped region contains n-type dopant throughout its entirety (Peng, pg. 1064-1065 Fig. 3c see: n-type phosphorus diffusion layer in p-Si wafer forms a p-n junction where the diffused layer contains n-type dopants in its entirely in a concentration decreasing from the surface); and 
a plurality of n-doped nanowires in direct physical contact with the top n- doped region of the crystalline semiconductor substrate (Peng, pg. 1064-1065 Fig. 3c see: n-type SiNW film on n-type phosphorus diffusion layer in Si wafer).
Regarding the claim 11 limitation “the p-n junction being located at least about 30 nm from bottoms of the plurality of n-doped nanowires” Peng teaches in the experimental section on page 1066 that the n-doping is formed by exposing the p-type silicon wafer with oriented SiNW to a POCl3 diffusion at 930°C for 30 minutes. The ECE Illinois Dopant Diffusion Calculator NPL further evidences that a p-type silicon substrate subjected to these dopant conditions will yield phosphorus dopant diffusion deeper than 30 nm from the substrate surface (where the bottoms of the plurality of n-doped nanowires are located) and thus the device of Peng would inherently display the property “the p-n junction being located at least about 30 nm from bottoms of the plurality of n-doped nanowires”. See MPEP 2112.

Regarding claim 20 Peng discloses the device of claim 11, wherein the plurality of n-doped nanowires are disposed at an angle different from 90 degrees relative to a surface where they have direct physical contact with the top n-doped region (Peng, Fig. 1a see: some of the n-doped silicon nanowires extend from the substrate surface at angles offset or tilted from a 90 degree or perpendicular orientation).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8,450,599 in view of Peng et al (Aligned Single-Crystalline Si Nanowire Arrays for Photovoltaic Applications, small 2005, 1, No. 11, 1062 – 1067). 
Claims 1-28 of U.S. Patent No. 8,450,599 recite the limitations of claims 1-20  with the exception of the claim 1 and 11 limitations of the crystalline semiconductor substrate having an orientation <100>. However, the prior art of Peng et al (Aligned Single-Crystalline Si Nanowire Arrays for Photovoltaic Applications, small 2005, 1, No. 11, 1062 – 1067) teaches nanowires grown on a <100>-oriented silicon substrate on page 1063 and in Fig. 1d. Selection of a <100>-oriented silicon substrate for the photovoltaic devices in claims 1 and 11 would have been obvious to one having ordinary skill in the art as the mere selection of a known substrate orientation to form nanowires with a desirable axial crystallographic orientation.

Allowable Subject Matter
If applicant is able to overcome the non-statutory double patenting rejection of claims 11-20 through filing or a terminal disclaimer, claims 12-19 would only be objected to as being dependent upon a rejected base claim (claim 11), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of Peng et al (Aligned Single-Crystalline Si Nanowire Arrays for Photovoltaic Applications, small 2005, 1, No. 11, 1062 – 1067) teaches nanowires having height and widths much larger than those recited in claims 2-4 and claims 5-8 and the p-n junction depth of Peng based on the ECE Illinois Dopant Diffusion Calculator NPL is much more shallow than the range recited in claim 9. The other prior art of record does not make up for the deficiencies of Peng, and one having ordinary skill in the art at the time of the invention would not have found sufficient motivation to modify the solar cell of Peng to reach the nanowire heights recited in claims 2-4, the nanowire widths recited in claims 5-8 or the p-n junction depth recited in claim 9 without the benefit of hindsight reasoning.

The following is a statement of reasons for the indication of allowable subject matter:  If applicant is able to overcome the non-statutory double patenting rejection of claims 1-10 through filing of a terminal disclaimer, then claim 1 and its dependent claims 2-10 would be found allowable as they recite the same subject matter found allowable in parent U.S. patent application 12/619,092 now U.S. Patent No. 8,450,599.
In particular, the prior art of record does not explicitly disclose or make obvious the combination of limitations of a crystalline semiconductor substrate with orientation <100 > comprising: a bottom n-doped region; a top p-doped region adjacent to and in direct physical contact with the bottom n-doped region, wherein the bottom n-doped region and the top p-doped region form a p-n junction within a bulk of the crystalline semiconductor substrate, and the top p- doped region contains p-type dopant throughout its entirety; and a plurality of p-doped nanowires in direct physical contact with the top p- doped region of the crystalline semiconductor substrate, the p-n junction being located at least about 30 nm from bottoms of the plurality of p-doped nanowires.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726